Title: From George Long to University of Virginia Board of Visitors, 4 July 1826
From: Long, George
To: University of Virginia Board of Visitors

Several of the students have applied to me for information about the terms on which a diploma in Greek could be obtained—I was of course unable to give them any answer, but I promised to lay the subject before the Visitors.There are a few whose industry and acquirements will deserve some reward: they wish to know what will be expected that they may have sufficient time to make the necessary preparation—G. Long.